Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  139445                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  SAVITRI BHAMA,                                                                                       Diane M. Hathaway,
            Petitioner-Appellant,                                                                                        Justices

  v                                                                 SC: 139445
                                                                    COA: 290786
                                                                    Ingham CC: 00-092266-AA
  MICHIGAN CIVIL SERVICE COMMISSION,
           Respondent-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 29, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2009                   _________________________________________
           1214                                                                Clerk